—Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.) rendered January 4, 1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The hearing court’s finding that defendant made a statement to the police voluntarily, and knowingly waived his rights, is amply supported by the record. Therefore, suppression of the statement was properly denied (People v Prochilo, 41 NY2d 759). *420Defendant’s contention that he should have been granted youthful offender status is without merit. The grant of that relief lies within the discretion of the court (People v Williams, 78 AD2d 642). Defendant received the benefit of the plea bargain and received the sentence promised. Considering the seriousness of the crime and the relatively short sentence imposed, it was not an abuse of discretion to deny defendant the additional benefit of youthful offender treatment. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.